Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hugh Maurice Allen Wade appeals from the grant of summary judgment to Defendants in his 42 U.S.C. § 1983 (2006) suit. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Wade v. Navarro, No. 8:09-cv-01985-AW (D. Md. filed Sept. 11 & entered Sept. 14, 2009; filed May 17 & entered May 18, 2010; Feb. 8, 2011). In addition, we decline to exercise continuing jurisdiction over Wade’s case. See Procunier v. Martinez, 416 U.S. 396, 404-05, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974) (absent constitutional violations, federal courts should be reluctant to interfere with state prison administration). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.